Case 1:18-cv-03019-RJD-RML Document 34-2 Filed 02/27/19 Page 1 of 3 PageID #: 323



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  CAREFUL SHOPPER, LLC,                        1:18-cv-03019-RJD-RML

                          Plaintiff,

  -against-

  TP-LINK USA CORPORATION d/b/a TP-
  LINK NORTH AMERICA, INC.,
                          Defendants.


     DECLARATION OF KEVIN RYU IN SUPPORT OF DEFENDANT TP-LINK USA
        CORPORATION’S MOTION TO DISMISS FOR LACK OF PERSONAL
            JURISDICTION AND SUBJECT MATTER JURISDICTION
Case 1:18-cv-03019-RJD-RML Document 34-2 Filed 02/27/19 Page 2 of 3 PageID #: 324




                                 DECLARATION OF KEVIN RYU

         I, Kevin Ryu, hereby declare as follows:

         1.      I am the Director of Sales and Marketing, E-commerce, for TP-Link USA

  Corporation (“TP-Link”) in Brea, California. I have been employed with TP-Link since mid-2015.

  I submit this declaration in support of Defendant TP-Link’s Motion to Dismiss For Lack of

  Personal Jurisdiction and Subject Matter Jurisdiction. I have personal knowledge of the matters

  stated in this Declaration and, if called as a witness, I could and would competently testify to them.

         2.      I understand that Careful Shopper, LLC (“Careful Shopper”) has filed a lawsuit
  against TP-Link concerning complaints made by Amazzia (on behalf of TP-Link) to Amazon.com,

  Inc. (“Amazon”) about Careful Shopper’s sales of TP-Link products on Amazon.

         3.      TP-Link sells its own products using Amazon. For such sales, TP-Link either acts

  as the seller (in which case Amazon fulfills the order), or uses Amazon as an authorized retailer.

  TP-Link also sells through retailers and distributors in New York.

         4.      TP-Link has contracted with a Reseda, California based company called Amazzia

  to monitor unauthorized sales of its products on Amazon.

         5.      Amazzia monitors certain TP-Link products based on the Amazon Standard

  Identification Number (“ASIN”), including the following ASINs: (1) B00PDLRHFW; (2)

  B0168G0KZY; and (3) B010S6SG3S.

         6.      When Amazzia identifies unauthorized resellers using the ASIN, it uses a TP-Link

  email address (“Compliance USA”) to send emails to Amazon.

         7.      TP-Link North America Inc. is a fictitious business name of TP-Link USA

  Corporation.




                                                    1
Case 1:18-cv-03019-RJD-RML Document 34-2 Filed 02/27/19 Page 3 of 3 PageID #: 325




          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.




          Dated: January 11, 2019



                                                 By:~
                                                        ------t-~~-----'(:::;,'--'-~---'-7-"--~f--~~~~~~




                                                  2
